 




EXHIBIT 10.02







August 12, 2019




PERSONAL AND CONFIDENTIAL




Social Reality, Inc.

456 Seaton Street

Los Angeles, CA 90013




Dear Chris:




This letter will confirm the understanding and agreement (the “Agreement”)
between Bradley Woods & Co. Ltd. (“Broker”) and Social Reality, Inc. (the
“Company”) as follows:




1.

Engagement:

The Company hereby engages Broker as its non -exclusive agent in the private or
public placement(s) of one or more classes or series of registered or
unregistered securities (the “Securities”) of the Company to investors (the
“Investors”).  Such placements shall be referred to as the “Transactions”.
 Broker shall have no authority to bind the Company with respect to any
prospective offer to purchase the Securities and the Company may reject any such
offer, in whole or in part.




2.

Broker’s Role:  Broker hereby accepts the engagement described herein and, in
that connection, agrees to:




(a)

assist in the preparation of other communications to be used in placing the
Securities, whether in the form of letter, circular, notice or otherwise; and




(b)

assist and advise the Company with respect to the negotiation of the sale of the
Securities to the Investors.




3.

Term; Non Exclusivity:  This non-exclusive engagement will commence on the date
hereof and terminate on the earlier of: (i) the closing of the Transaction, or
(ii) five business days following the date on which the party receives written
notice from the other party of termination of this engagement. Upon termination
of this Agreement the Company shall pay to Broker all fees earned and reimburse
Broker for all expenses incurred, in accordance with Paragraphs 7 and 8 hereof,
respectively upon the closing of a transaction.  The Company agrees to pay
Broker any fees specified in Paragraph 7 during the time limitations specified








Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




1







--------------------------------------------------------------------------------

 




herein.  The Company agrees that this section 3 and the provisions relating to
the payment of fees, reimbursement of expenses, indemnification and
contribution, confidentiality, conflicts, independent contractor and waiver of
the right to trial by jury will survive any termination of this letter
agreement.




4.

Best Efforts:  It is understood that Broker’s involvement in a Transaction is
strictly on a reasonable best efforts basis and that the consummation of a
Transaction will be subject to, among other things, market conditions.  It is
understood that Broker’s assistance in a Transaction will be subject to the
satisfactory completion of such investigation and inquiry into the affairs of
the Company as Broker deems appropriate under the circumstances (such
investigation hereinafter to be referred to as “Due Diligence”) and to the
receipt of all internal approvals of Broker in connection with the transaction.
 Broker shall have the right in its sole discretion to terminate this Agreement
if the outcome of the Due Diligence is not satisfactory to Broker or if approval
of its internal committees is not obtained.  




5.

Information:  The Company shall furnish, or cause to be furnished, to Broker all
information requested by Broker for the purpose of rendering services hereunder
(all such information being the “Information”).  In addition, the Company agrees
to make available to Broker upon request from time to time the officers,
directors, accountants, counsel and other advisors of the Company. The Company
recognizes and confirms that Broker (a) will use and rely on the Information,
including the Offering Documents, and on information available from generally
recognized public sources in performing the services contemplated by this
Agreement without having independently verified the same; (b) does not assume
responsibility for the accuracy or completeness of the Offering Documents or the
Information and such other information; and (c) will not make an appraisal of
any of the assets or liabilities of the Company.  Upon reasonable request, the
Company will meet with Broker or its representatives to discuss all information
relevant for disclosure in the Offering Documents and will cooperate in any
investigation undertaken by Broker thereof, including any document included or
incorporated by reference therein.  Broker shall be a third party beneficiary of
any representations, warranties and covenants made by the Company to any
Investor in a Transaction.




6.

Related Agreement:




(a)

If required by Broker, the Company shall enter into a Placement Agency Agreement
with Broker that is substantially consistent with Broker’s standard form,
modified as appropriate to reflect the terms of the applicable Transaction and
containing such terms, covenants, conditions,








Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




2







--------------------------------------------------------------------------------

 




representations, warranties, and providing for the delivery of legal opinions,
comfort letters and officer’s certificates, all in form and substance
satisfactory to Broker and its counsel.




(b)

The sale of Securities to any Investor will be evidenced by a purchase agreement
(“Purchase Agreement”) between the Company and such Investor in a form
reasonably satisfactory to the Company and Broker.  Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective investors.




(c)

Notwithstanding anything herein to the contrary, in the event that Broker
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement (or include such revisions in the final
underwriting or placement agency agreement) in writing upon the request of
Broker to comply with any such rules; provided that any such amendments shall
not provide for terms that are less favorable to the Company.  Broker represents
to the Company that it is registered as a broker-dealer under the Securities
Exchange Act of 1934, as amended, is qualified to act as a dealer in the states
or other jurisdictions in which Broker may offer the Securities and is a member
of FINRA.




7.

Fees:  As compensation for the services to be rendered by Broker hereunder, the
Company will pay Broker the following fee on the investors who invested in each
Transaction that were introduced by the Broker (“Transaction Fee”):




(a)

A cash fee payable immediately upon the closing of each Transaction and equal to
8% of the aggregate gross proceeds raised in such Transaction.  Additionally, an
8% cash fee payable within 48 hours of (but only in the event of) the receipt by
the Company of any proceeds from the exercise of any warrants  sold in the
Transaction within 120 days from the closing of the Transaction.  In the event
any Warrants are exercised after 120 days from the closing of the Transaction, a
cash fee equal to 5% of the proceeds received from such exercise shall be
payable within 48 hours of (but only in the event of) the receipt by the Company
(the “Warrant Fee”).  Such determination of the actual Warrant Fee shall be made
promptly following completion of such Transaction and communicated in writing to
the Company.  All cash Transaction Fees shall be paid at the closing of a
Transaction from the gross proceeds of the Securities sold.











Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




3







--------------------------------------------------------------------------------

 




(b)

The Company also agrees to reimburse Broker’s legal expenses of $25,000.  




(c)

Broker shall be entitled to a Transaction Fee under clauses (a) and (b)
hereunder (whether a Transaction is consummated or not), calculated in the
manner set forth therein, with respect to any public or private offering or
other financing or capital-raising transaction of any kind (“Tail Financing”) to
the extent that such financing or capital is provided to the Company by
investors listed on Exhibit A, if such Tail Financing is consummated at any time
within the 6 months following the expiration or termination of this Agreement.







8.

Indemnification:




(a)

To the extent permitted by law, the Company will indemnify Broker and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to this
engagement letter, except to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from Broker’s willful misconduct or gross negligence in performing
the services described herein.




(b)

Promptly after receipt by Broker of notice of any claim or the commencement of
any action or proceeding with respect to which Broker is entitled to indemnity
hereunder, Broker will notify the Company in writing of such claim or of the
commencement of such action or proceeding, and the Company will assume the
defense of such action or proceeding and will employ counsel reasonably
satisfactory to Broker and will pay the fees and expenses of such counsel.
 Notwithstanding the preceding sentence, Broker will be entitled to employ
counsel separate from counsel for the Company and from any other party in such
action if counsel for Broker reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and Broker.  In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company, in addition to local counsel.  The Company will have the
exclusive right to settle the claim or proceeding








Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




4







--------------------------------------------------------------------------------

 




provided that the Company will not settle any such claim, action or proceeding
without the prior written consent of Broker, which will not be unreasonably
withheld.




(c)

The Company agrees to notify Broker promptly of the assertion against it or any
other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by this engagement letter.




(d)

If for any reason the foregoing indemnity is unavailable to Broker or
insufficient to hold Broker harmless, then the Company shall contribute to the
amount paid or payable by Broker as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and Broker on the
other, but also the relative fault of the Company on the one hand and Broker on
the other that resulted in such losses, claims, damages or liabilities, as well
as any relevant equitable considerations.  The amounts paid or payable by a
party in respect of losses, claims, damages and liabilities referred to above
shall be deemed to include any legal or other fees and expenses incurred in
defending any litigation, proceeding or other action or claim.  Notwithstanding
the provisions hereof, Broker’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by Broker
under this engagement letter (excluding any amounts received as reimbursement of
expenses incurred by Broker).




(e) These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this engagement letter is
completed and shall survive the termination of this engagement letter, and shall
be in addition to any liability that the Company might otherwise have to any
indemnified party under this engagement letter or otherwise.




9.

Governing Laws:  This letter agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. The Company irrevocably submits to the
jurisdiction of any court of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of this letter agreement or our engagement hereunder.




Each of the Company and Broker hereby waives any right it may have to a trial by
jury in respect of any claim brought by or on behalf of either party based upon,








Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




5







--------------------------------------------------------------------------------

 




arising out of or in connection with this letter agreement, our engagement
hereunder or the transaction contemplated hereby.




All fees and expenses payable hereunder will be payable in U.S. dollars in cash.
The Company hereby irrevocably consents to the service of process in any
proceeding by the mailing of copies of such process to the Company at its
address set forth above.




10.

Confidentiality:  Except as required by law, this Agreement and the services and
advice to be provided by Broker hereunder, shall not be disclosed to third
parties without Broker’s prior written permission. Notwithstanding, Broker shall
be permitted to advertise the services it provided in connection with each
Transaction subsequent to the consummation of such Transaction. Such expense
shall not be reimbursable under paragraph 7 hereof.




11.

No Brokers:  The Company represents and warrants to Broker that there are no
brokers, representatives or other persons which have an interest in compensation
due to Broker from any transaction contemplated herein or which would otherwise
be due any fee, commission or remuneration upon consummation of any Transaction.




12.

Authorization:  The Company and Broker represent and warrant that each has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. Each of the Company and Broker represent on its
behalf and the behalf of its officers, directors and principal stockholders that
it is not subject to any “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualifying Event”) which
would prohibit it from participating in the Transaction.




13.

Independent Contractor:  The Company acknowledges that in performing its
services, Broker is acting as an independent contractor, and not as a fiduciary,
agent or otherwise, of the Company or any other person.  The Company
acknowledges that in performing its services hereunder, Broker shall act solely
pursuant to a contractual relationship on an arm’s length basis (including in
connection with determining the terms of any Transaction). Any review by Broker
of the Company, the transaction contemplated hereby or other matters relating to
such transactions has been and shall be performed solely for the benefit of
Broker and shall not be on behalf of the Company. The Company agrees that is
shall not claim that Broker owes a fiduciary duty to the Company in connection
with such transaction or the process leading thereto. No one other than the
Company is








Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




6







--------------------------------------------------------------------------------

 




authorized to rely upon engagement of Broker hereunder or any statements,
advice, opinions or conduct by Broker. The Company further acknowledges that
Broker may perform certain of the services described herein through one or more
of its affiliates and any such affiliates shall be entitled to the benefit of
this Agreement.  This Paragraph 13 shall survive the termination or expiration
of this Agreement.




14.

Conflicts:  The Company acknowledges that Broker and its affiliates may have and
may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Broker may acquire information of
interest to the Company. Broker shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.




15.

Anti-Money Laundering:  To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States
requires all financial institutions to obtain, verify and record information
that identifies each person with whom they do business. This means we must ask
you for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.




16.

Miscellaneous:  This Agreement constitutes the entire understanding and
agreement between the Company and Broker with respect to the subject matter
hereof and supersedes all prior understanding or agreements between the parties
with respect thereto, whether oral or written, express or implied.  Any
amendments or modifications must be executed in writing by both parties. It is
understood and agreed that Broker’s services hereunder will not include
providing any tax, accounting, legal or regulatory advice or developing any tax
strategies for the Company. This Agreement and all rights, liabilities and
obligations hereunder shall be binding upon and inure to the benefit of each
party’s successors but may not be assigned without prior written approval of the
other party. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument. The descriptive headings of the
Paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in anyway the meaning
or interpretation of this Agreement.




If all the foregoing is acceptable to you, please so indicate by signing in the
space provided below and returning a signed copy of this letter to us for our
records.








Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




7







--------------------------------------------------------------------------------

 







Broker is delighted to accept this engagement and looks forward to working with
you. Please confirm that the foregoing correctly set forth our agreement by
signing the enclosed duplicate of this letter in the space provided and
returning it, whereupon this letter shall constitute a binding agreement as of
the date first above written.







 

Very truly yours,

 

 

 

 

 

 

 

BRADLEY WOODS & CO. LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name: Daniel Ripp

 

 

Title: Chief Executive Officer










ACCEPTED AND AGREED TO

AS OF THE ABOVE DATE:




SOCIAL REALITY, INC.







BY: ________________________________

        

Name:

Title:











Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




8







--------------------------------------------------------------------------------

 




EXHIBIT A














Bradley Woods & Co., Ltd.

805 Third Avenue

New York, NY 10225




9





